          Case 1:16-cr-00176-DAD-BAM Document 413 Filed 03/11/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLEY A. SANCHEZ
   CHRISTOPHER D. BAKER
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00176-DAD
                                                                 1:16-CR-00187-DAD
11                                Plaintiff,
                                                        STIPULATION REGARDING SCHEDULE
12                          v.                          FOR DEFENDANT’S MOTION TO WITHDRAW
                                                        GUILTY PLEA PURSUANT TO RULE 11;
13   CHARLIE STEVENSON,                                 FINDINGS AND ORDER
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.      The defendant filed a motion to withdraw his guilty plea pursuant to Fed. R. Crim P.
20 11(d)(2)(B) on March 2, 2021. Docket No. 407. Pursuant to Local Rule 430.1, the government’s
21 response was due on March 9, 2021.

22          2.      On March 3, 2021, undersigned counsel contacted counsel for the defendant and
23 requested a seven-day extension in the government’s time to file a response brief. Counsel for the

24 defendant agreed to the extension, but requested to delay until March 8 as he was scheduled to appear in

25 state court to address scheduling of an upcoming homicide trial, which he anticipated may result in him

26 seeking to delay the noticed hearing date for the motion sub judice (March 30). On March 9, counsel for
27 the defendant informed the government that he would need to wait until today (March 10) to resolve the

28 scheduling of the state homicide trial and the possible conflict with the hearing on this motion.

                                                         1
30
          Case 1:16-cr-00176-DAD-BAM Document 413 Filed 03/11/21 Page 2 of 3


 1          3.     Counsel for the government requests additional time to obtain relevant records and draft

 2 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

 3 request. Counsel for the defendant anticipates the parties may stipulate in the near future to a

 4 continuance in the motion hearing date.

 5          4.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

 6 schedule on the defendant’s motion as follows:

 7                 a)      The government’s response to the defendant’s motion to be filed on or before

 8          March 16, 2021;

 9                 b)      The defendant’s reply to the government’s response to be filed on or before

10          March 23, 2021.

11          IT IS SO STIPULATED.

12   Dated: March 10, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
13

14                                                             /s/ CHRISTOPHER D. BAKER
                                                               CHRISTOPHER D. BAKER
15                                                             Assistant United States Attorney
16
     Dated: March 10, 2021                                     /s/ Kevin Little
17
                                                               KEVIN LITTLE
18                                                             Counsel for Defendant
                                                               CHARLIE STEVENSON
19

20
21

22

23

24

25

26
27

28

                                                         2
30
          Case 1:16-cr-00176-DAD-BAM Document 413 Filed 03/11/21 Page 3 of 3


 1                                        FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the following as a

 3 revised briefing schedule regarding the defendant’s motion for sentence reduction:

 4         a)      The government’s response to the defendant’s motion, Docket No. 407, is due on or

 5 before March 16, 2021;

 6         b)      The defendant’s reply to the government’s response, if any, is due on March 23, 2021.

 7 IT IS SO ORDERED.

 8
        Dated:    March 10, 2021
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
30
